Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Oleynik US 2015/0290795 in view of Guy US 2017/0364073, High Tech TUB Robots, Koke et al. US 2013/0275236, and Soloman US 2011/0153614, does not disclose or reasonably suggest a food preparation method comprising a processor programmed or operable to perform the step of sending a replenish command to the mobile unit for automatically replenishing the current inventory levels and automatically replenishing the current inventory levels.  Instead Olyenik teaches the human user to interact with the computerized inventory system by way of a dashboard to schedule replenishing of the food items (‘795, Paragraph [0393]).  The fact that a human user needs to interact with the computerized inventory system for replenishment of food items does not reads on the claimed processor programmed to perform the step of automatically replenishing the current inventory levels and automatically replenishing the current inventory levels.  Rather, Oleynik teaches the user manually using a processor to replenish the current inventory levels.  Furthermore, Koke et al. teaches the system notifying the deli associate to replenish the food product (‘236, Paragraph [0053]).  However, the disclosure of a computer processor notifying the deli associate user does not read on the claimed processor programmed to perform the step of automatically replenishing the current inventory levels and automatically replenishing the current inventory levels.  Rather, Koke et al. teaches a processor notifying a user to manually replenish the current inventory levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792